Exhibit 10.11

 

FIRST AMENDMENT TO DEVELOPMENT AGREEMENT

 

This First Amendment to Development Agreement (this “Amendment”) is entered into
effective as of  February 17, 2005, (the “Effective Date”), by and between TGI
Friday’s Inc. (“Friday’s”), and Main St. California, Inc. (“Developer”).

 

WITNESSETH:

 

WHEREAS, Friday’s and Developer are parties to a certain Development Agreement
dated March 15, 2004, with an effective date of January 1, 2004 (the
“Development Agreement”), pursuant to which Developer was granted the right to
develop T.G.I. Friday’s restaurants in portions of Southern California defined
as the Territory; and

 

WHEREAS, Friday’s and Developer desire to amend and supplement the terms of the
Development Agreement as hereinafter set forth; and

 

WHEREAS, capitalized terms used herein shall have the meaning attributed to them
in the Development Agreement unless expressly defined otherwise herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each of the parties hereto, Friday’s and
Developer agree as follows:

 

1.                                       Section 3.A.(iv). of the Development
Agreement is hereby deleted in its entirety.

 

2.                                       In consideration of Friday’s execution
of this Amendment, Developer and its franchisee companies, for themselves, their
successors, assigns and affiliates (collectively, the “Releasing Parties”),
remise, release, acquit, satisfy and forever discharge Friday’s, its successors,
predecessors, counsel, insurers, assigns, officers, directors, employees,
representatives, agents, parent company, affiliates and subsidiaries, past and
present from and against all claims, actions, causes of actions, demands,
damages, costs, suits, debts, covenants, controversies, and any other
liabilities whatsoever, whether known or unknown, liquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal or equitable, which the
Releasing Parties ever had, now have, can, shall or may have, against Friday’s
arising out of or in connection with, the Development Agreement, any Franchise
Agreement, the relationship between Friday’s and Developer as vendor and vendee
of goods or as a franchisor and a franchisee, the consent, development and
operation of the T.G.I. Friday’s restaurant to be located at the Southwest
Quadrant of Beach Boulevard and La Palma Avenue at Knott’s Berry Farm, Buena
Park, California or any other cause or circumstances, until the date of this
Amendment.

 

3.                                       The provisions, representations, terms,
conditions, covenants and agreements of the Development Agreement, as modified
hereby, shall remain in full force and effect, enforceable in accordance with
its terms.  This Amendment shall be binding upon the heirs, legal
representatives, successors and assigns of the parties hereto.

 

4.                                       Execution and delivery of this
Amendment shall not waive any rights or remedies of the parties under the
Development Agreement, at law or in equity.

 

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties have executed this Amendment as of the day and
year first above mentioned.

 

 

TGI FRIDAY’S INC.

 

 

 

 

By:

/s/Michael J. Archer

 

Name:

Michael J. Archer

 

Title:

Chief Operating Officer

 

 

 

 

 

MAIN ST. CALIFORNIA, INC.

 

 

 

 

By:

/s/Michael J. Herron

 

Name:

Michael J. Herron

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 